FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN M. CANAS,                                No. 10-56897

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01432-R-E

  v.
                                                 MEMORANDUM *
RAYTHEON TECHNICAL SERVICES
COMPANY, LLC, a subsidiary of
Raytheon Company,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Stephen M. Canas appeals pro se from the district court’s order dismissing

his employment action against Raytheon Technical Services Company, LLC. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Harrell v. 20th

Century Ins. Co., 934 F.2d 203, 206 (9th Cir. 1991). We vacate and remand.

       Although the district court properly dismissed his claims, Canas was

proceeding pro se, and the district court abused its discretion by dismissing Canas’

action with prejudice and without an opportunity to amend. See Flowers v. First

Hawaiian Bank, 295 F.3d 966, 976 (9th Cir. 2002) (noting standard of review and

that this court is “very cautious in approving a district court’s decision to deny pro

se litigants leave to amend”); Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

1995) (per curiam) (“Unless it is absolutely clear that no amendment can cure the

defect, . . . a pro se litigant is entitled to notice of the complaint’s deficiencies and

an opportunity to amend prior to dismissal of the action.”).

       Accordingly, we vacate and remand to allow Canas an opportunity to file an

amended complaint.

       Raytheon’s objection to and motion to strike Canas’ requests to supplement

the record on appeal are granted.

       Each party shall bear its own costs on appeal.

       VACATED and REMANDED.




                                             2                                      10-56897